Case: 2:19-cv-02006-MHW-EPD Doc #: 83 Filed: 01/13/21 Page: 1 of 1 PAGEID #: 744




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


William Burke,
                                                           Case No. 2:19-cv-2006
             Plaintiff,

               vs.                                         Judge Watson
                                                           Magistrate Judge Deavers
James Alex Fields Jr. et al,

             Defendants.


                           JUDGMENT ON AN ACCEPTED OFFER

               PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 68(a) judgment is
entered in this case. Plaintiff William Burke has accepted the offer of judgment made by
Defendant Traditionalist Worker’s Party. Judgment in the amount of Ten Thousand Dollars
($10,000) is entered in favor of Plaintiff in accordance with the Notice of Acceptance with Offer
of Judgment filed January 13, 2021 (ECF 82).

               Judgment entered January 13, 2021.

                                                           Richard W. Nagel, Clerk
                                                           United States District Court
                                                           Southern District of Ohio


                                                           By:       s/ Eric Weitz
                                                                 Eric Weitz, Deputy Clerk
